225+15212Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11277430 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1-5, 7-16, 18-23 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-5, 7-16, 18-23 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 6 and 17 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of 
the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jason Camillo (attorney) for filed amended claims:The 112(f) interpretation is invoked and the specification ([089] one or more of the disclosed modules can be a hardware processor device with an associated memory.) provides structure to the claimed modules.
1. (Currently Amended): A system for generating a cyber-attack to penetrate a network, the system comprising: an identification module configured to identify at least one vulnerability of the network by examining at least one of: a node of the network; data transmission within the network; or data received from a cyber defense mechanism; a generation module configured to generate a cyber-attack based on the at least one vulnerability of the network, and a goal to be achieved by the cyber-attack, wherein the generation module utilizes one or more machine learning techniques to generate the cyber-attacks; a penetration module configured to penetrate the network with the cyber-attack, and determine an effectiveness rating of the penetration; and
in response to determining the effectiveness rating of the penetration is higher than a preconfigured value, a scoring mechanism rewards the penetration by configuring the system to generate cyber-attacks that are same as a particular exploit;
in response to determining the effectiveness rating of the penetration is lower than a preconfigured value, the scoring mechanism penalizes that penetration by configuring the system to generate cyber-attacks that are different from the particular exploit; and a feedback module configured to provide a feedback to the identification module based on at least the effectiveness rating of the penetration; wherein the identification module is configured to identify one or more vulnerabilities in addition to the at least one vulnerability of the network by examining the feedback received from the feedback module.
10. (Currently Amended): A method for generating a cyber-attack to penetrate a network, the method comprising: identifying at least one vulnerability of the network by examining at least one of: a node of the network; data transmission within the network; or data received from a cyber defense mechanism; generating a cyber-attack based on the at least one vulnerability of the network, and a goal to be achieved by the cyber-attack, wherein the generation module utilizes one or more machine learning techniques to generate the cyber-attacks; penetrating the network with the cyber-attack, and determining an effectiveness rating of the penetration; and
in response to determining the effectiveness rating of the penetration is higher than a preconfigured value, a scoring mechanism rewards the penetration by configuring the system to generate cyber-attacks that are same as a particular exploit;
in response to determining the effectiveness rating of the penetration is lower than a preconfigured value, the scoring mechanism penalizes that penetration by configuring the system to generate cyber-attacks that are different from the particular exploit; and providing a feedback based on at least the effectiveness rating of the penetration; and 3Continuation Patent Application to US 16/453,212 Atty. Ref. No. 1003918-001056 identifying one or more vulnerabilities in addition to the at least one vulnerability of the network by examining the feedback.
12. (Previously Presented): A system for generating a cyber defense mechanism to secure a network, the system comprising: a generation module configured to receive threat intelligence data, which provides information regarding cyber-attacks associated with the network, and generate the cyber defense mechanism to prevent against a cyber-attack associated with the threat intelligence data, wherein the cyber defense mechanism utilizes one or more machine learning techniques to generate the cyber defense; a rating module configured to determine whether the cyber defense mechanism is successfully able to prevent the cyber-attack, and rate the cyber defense mechanism based on its effectiveness; and
in response to determining the effectiveness rating of the cyber defense, a high rating is computed based on usage of network resources, and defense mechanism goal;
in response to determining the effectiveness rating of the cyber defense, a low rating is computed based on usage of the machine learning technique; anda feedback module configured to provide feedback to the generation module based on at least a rating of the effectiveness of the cyber defense mechanism; and an identification module configured to identify one or more vulnerabilities by examining the feedback received from the feedback module.
22. (Previously Presented): A method for generating a cyber defense mechanism to secure a network, the method comprising: receiving threat intelligence data, which provides information regarding cyber threats associated with the network; generating the cyber defense mechanism to prevent against a cyber-attack associated with the threat intelligence data, wherein the cyber defense mechanism utilizes one or more machine learning techniques to generate the cyber defense; 5Continuation Patent Application to US 16/453,212 Atty. Ref. No. 1003918-001056 determining whether the cyber defense mechanism is successfully able to prevent the cyber-attack, and rating the cyber defense mechanism based on its effectiveness; and
in response to determining the effectiveness rating of the cyber defense, a high rating is computed based on usage of network resources, and defense mechanism goal;
in response to determining the effectiveness rating of the cyber defense, a low rating is computed based on usage of the machine learning technique; andproviding feedback based on at least a rating of the effectiveness rating of the penetration; and identifying one or more vulnerabilities by examining the feedback.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: an identification module configured to identify at least one vulnerability of the network by examining at least one of a node of the network, data transmission within the network, or data received from a cyber defense mechanism; a generation module configured to generate a cyber-attack based on the at least one vulnerability of the network, and a goal to be achieved by the cyber-attack. The system includes a penetration module configured to penetrate the network with the cyber-attack and determine an effectiveness rating of the penetration; in response to determining the effectiveness rating of the penetration is higher than a preconfigured value, a scoring mechanism rewards the penetration by configuring the system to generate cyber-attacks that are same as a particular exploit; in response to determining the effectiveness rating of the penetration is lower than a preconfigured value, the scoring mechanism penalizes that penetration by configuring the system to generate cyber-attacks that are different from the particular exploit; and a feedback module configured to provide a feedback to the identification module based on at least the effectiveness rating of the penetration.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 10, 12 and 22 mutatis mutandis.  Claims 6 and 17 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.